Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-9 in the reply filed on January 24, 2022 is acknowledged.

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose wherein the pharmaceutical composition further comprises sucrose andwherein the viscosity is about 30 mPa seconds (0.3 cP) to about 900 mPa seconds (0.9 cP), and the composition comprising about 1% to about 30% by weight MAG, about 2% to about 8% of the silicate-based nanoparticle material, and about 5% to about 20% sucrose.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 5 is dependent on claim 1 which recites “an amount of a methacrylated gelatin (MAG) or methacrylated chitosan.” Claim 5 recites herein the silicate-based nanoparticle material if laponite and the MAG comprises a MAG-LP composite material. Claim 5 is improperly dependent if the composition comprises the methacrylated chitosan of claim 1. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0144068 to Gaharwar et al. in view of U.S. Patent Pub. No. 2015/0274805 to Annabi et al. 
Claim 1, Gaharwar discloses a pharmaceutical composition [0241, 0258]. The composition comprises an amount of a methacrylated gelatin (MAG) [0241, 0258], an amount of a silicate-based nanoparticle material [0243], and a pharmacologically acceptable solution [0244], and wherein the composition is a viscous liquid suitable for extrusion into an in vivo environment [0270, 0300].
As to Claim 3, Gaharwar discloses a pharmaceutical composition wherein the silicate-based particles are laponite nanoparticles [0243]. 
As to Claim 4, Gaharwar discloses a pharmaceutical composition wherein the viscosity of the viscous liquid is sufficient to permit extrusion though a 14 gauge (1.55 mm) size needle up to a 32 (0.1 mm) gauge needle [0270, 0300]. 
As to Claim 5, Gaharwar discloses a pharmaceutical composition wherein the silicate-based nanoparticle material is laponite [0243] and the MAG comprises a MAG-LP composite material [0241, 0258]. 
As to Claims 1 and 3-8, Gaharwar discloses the claimed invention except for wherein the composition has a viscosity of less than about 1 Pascal seconds, the composition having a viscosity defined as a yield stress of from about 30 mili Pascal seconds about 600 kilo Pascal seconds, wherein the composition comprises a cross-linking agent and wherein the cross-linking agent is a photoinitiator or a chemical initiator.  
Annabi discloses a pharmaceutical composition [0129-0131] wherein the composition has a viscosity of less than about 1 Pascal seconds [0109], the composition having a viscosity defined as a yield stress of from about 30 mili Pascal seconds about 600 kilo Pascal seconds [0109]. The composition comprises a cross-linking agent [0070] and wherein the cross-linking agent is a photoinitiator [0059, 0070] in order to provide a scaffold that is biocompatible, durable, stable, have the desired mechanical properties and allow for the provision of viable cells [0008].
Gaharwar with the viscosity and cross-linking agent modification of Annabi in order to provide a scaffold that is biocompatible, durable, stable, have the desired mechanical properties and allow for the provision of viable cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775